                                 Case 3:21-cv-00155-JCH Document 1 Filed 02/05/21 Page 1 of 10
    JS 44 (Rev. 10/20)                                                    CIVIL COVER SHEET
    The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)
    I. (a) PLAINTIFFS                                                                                         DEFENDANTS
             Randy Weinberg                                                                                   State of Connecticut, Dept. of Revenue Services; Mark D.
                                                                                                              Bouahton
       (b)   County of Residence of First Listed Plaintiff       New London                                   County of Residence of First Listed Defendant
                                (EXCEPT IN U.s. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLy)
                                                                                                              NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCAnON OF
                                                                                                                          THE 1RACT OF LAND INVOLVED.

      (c) Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
             Norman A. Pattis, Pattis & Smith-383 Orange St., New
             Haven, CT 06511 (203)393-3017
    II. BASIS OF JURISDICTION (Place an                    "X" in One Box Only)                 Ill. CITIZENSIDP OF PRINCIPAL PARTIES (Place an "X" in One BoxforPlaintijf
                                                                                                          (For Diversity Cases Only)                                       and One Box for Defendant)
01       U.S. Government               ~3 Federal Question                                                                         PTF            DEF                                         PTF     DEF
            Plaintiff                          (U.S. Govel1lmenl Not a Party)                       Citizen of This St8te         0 I            0        Incorporated or Principal Place     0 4     04
                                                                                                                                                            of Business In This State

02       U.S. Government               04    Diversity                                              Citizen of Anotber State         02          0    2   Incorporated and Principal Place     05       05
            Defendant                          (Indicate Citizenship ofParties in Item III)                                                                 of Business In Another State

                                                                                                    Citizen or Subject of a
                                                                                                      Foreign Country
                                                                                                                                    0      3     0    3   Foreign Nation                       06       06

IV NATURE OF SUIT (Place an                    "X" in One Box Onl>~                                                                        crIekhere fior: N ature 0fS Ult. Code DescnDtlOns.
I            CONTRACT                                          TORTS
                                                                                                   =:J
                                                                                                          FORFEITUREIPENALTY
                                                                                                                                           B         MNKRm'TCY
                                                                                                                                                                            B      OTQER STATUTES            I


r~·
                                    PERSONAL INJURY               PERSO~AL INJURY          625 Drug Related Seizure                              422 Appeal 28 USC 158        375 False Claims Act
  120 Marine
  130 Miller Act
                                   j
                                   310 Airplane
                                   315 Airplane Product
                                                                   o
                                                                 365 Personal Injury -
                                                                      Product Liability
                                                                                                   =:JI
                                                                                                of Property 21 USC 881
                                                                                           690 Other
                                                                                                                                                 423 Withdrawal
                                                                                                                                                     28 USC 157
                                                                                                                                                                              376 Qui Tam (31 USC

  140 Negotiable Instrument             Liability                  o
                                                                 367 Health Carel
                                                                                                                                                                                   3729(a»
                                                                                                                                                                           I- 400 State Reapportionment



B
  150 Recovery of Overpayment ~ 320 Assault, Libel &
      & Enforcement of Judgment
                                   p    Slander
                                   330 Federal Employers'
                                                                     Pbarmaceutical
                                                                     Personal Injury
                                                                     Product Liability
                                                                                                                                           B    PROPERTY RIGfiTS
                                                                                                                                                 820 Copyrights
                                                                                                                                                 830 Patent
                                                                                                                                                                              410 Antitrust
                                                                                                                                                                              430 Banks and Banking
                                                                                                                                                                              450 Commerce
  151 Medicare Act
                                                                   o
  152 Recovery of Defaulted
       Student Loans
      (Excludes Veterans)
                                   8    Liability
                                   340 ~1arine
                                   345 Marine Product
                                                                 368 Asbestos Personal
                                                                      Injury Product
                                                                      Liability
                                                                                                                                           b
                                                                                                                                                 835 Patent - Abbreviated
                                                                                                                                                     New Drug Application
                                                                                                                                                 840 Trademark
                                                                                                                                                                              460 Deportation
                                                                                                                                                                              470 Racketeer Influenced and
                                                                                                                                                                                  Corrupt Organizations
0153 RecoveIyofOverpayment

o     of Veteran's Benefits        9    Liability
                                   350 Motor Vebicle               B
                                                                PERSONAL PROPERTY
                                                                 370 Other Fraud
                                                                                                     LABOR
                                                                                        ~ 710 Fair Labor Standards
                                                                                                                                                 880 Defend Trade Secrets ~ 480 Consumer Credit
                                                                                                                                                     Actof2016                     (15 USC 1681 or 1692)

§ 160 Stockholders' Suits
  190 Other Contract
                                   355 Motor Vehicle

                                   =:J
                                       Product Liability
                                                                 371 Truth in Lending
                                                                   o
                                                                 380 Other Personal
                                                                                                Act
                                                                                                   t::J
                                                                                           720 LaborlManagement

                                                                                                                                           -
                                                                                                                                                  SOCIAL
                                                                                                                                                                            =:J
                                                                                                                                                                            j
                                                                                                                                                                              485 Telephone Consumer
                                                                                                                                                                                   Protection Act
  195 Contract Product Liability
  196 Franchise
                                   360 Other Personal

                                   =:J
                                       Injury
                                   362 Personal Injury -
                                                                   o Property Damage
                                                                 385 Property Damage
                                                                     Product Liability
                                                                                                   j
                                                                                                Relations
                                                                                           740 Railway Labor Act
                                                                                           751 Family and Medical                          --
                                                                                                                                                 861 HIA (1395ff)
                                                                                                                                                 862 Black Lung (923)
                                                                                                                                                 863 DIWClDIWW (405(g»
                                                                                                                                                                              490 CablelSat TV
                                                                                                                                                                              850 Securities!Commodities!
                                                                                                                                                                                   Exchange

      REAL I'ROPERTY
                                       Medical Malpractice
                                     UVJL RIGHTS                            .l'EnnONs
                                                                                                Leave Act
                                                                                          J790 Other Labor Litigation                      --    864 SSID Title XVI
                                                                                                                                                 865 RSI (405(g»
                                                                                                                                                                           ~ 890 Other StatutoIy Actions
                                                                                                                                                                              891 Agricultural Acts
_ 210 Land Condemnation
  220 Foreclosure
                                 X 440 Other Civil Rights
                                   441 Voting                     B
                                                                 Habeas Corpus:
                                                                 463 Alien Detainee
                                                                                        -1 791 Employee Retirement
                                                                                               Income Security Act                                          , TAXSUIn
                                                                                                                                                                           F 893 Environmental Matters
                                                                                                                                                                              895 Freedom of Information
- 230 Rent Lease & Ejectment
  240 Torts to Land
  245 Tort Product Liability
                                 = 442 Employment
                                   443 Housing!
                                       Accommodations
                                                                 510 Motions to Vacate

                                                                  B  Sentence
                                                                 530 General
                                                                                                                                           U
                                                                                                                                           o
                                                                                                                                                 870 Taxes (U.S. Plaintiff
                                                                                                                                                     or Defendant)
                                                                                                                                                 871 IRS-Third Party
                                                                                                                                                                            8     Act
                                                                                                                                                                              896 Arbitration
                                                                                                                                                                              899 Administrative Procedure
o 290 All Other Real Property      =:J
                                   44S Amer. wlDisabilitles -    535 Death Penalty                             ON                                     26 USC 7609                 ActlReview or Appeal of

                                   p   Employment             r- Other:
                                   446 Amer. wlDisabilities - I- 540 Mandamus & Other
                                       Other                     550 Civil Rights
                                                                                        1=J~62 Naturalization Application
                                                                                           465 Other Inunigration
                                                                                               Actions
                                                                                                                                                                                  Agency Decision
                                                                                                                                                                           ~ 950 Constitutionality of
                                                                                                                                                                                  State Statutes
                                 ~ 448 Education              ~ 555 Prison Condition
                                                              '- 560 Civil Detainee·
                                                                     Conditions of
                                                                     Confmement
V. ORIGIN (place un '·X" in One Box Only)
~    1 Original
       Proceeding
                         02    Removed from
                               State Court
                                                                  Remanded from
                                                                  Appellate Court
                                                                                              o 4 Reinstated
                                                                                                  Reopened
                                                                                                             or       0   5 Transferred from
                                                                                                                            Another District
                                                                                                                                                          o6   Multidistrict         o 8 Multidistrict
                                                                                                                                                               Litigation -                  Litigation -
                                                                                                                               (specify)                       Transfer                      Direct File
                                         Cite the U. S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION                      ~4~2-.;.-;;19-783=---:-:-:-----;:--_ __ __ _ _ _ _ _ __                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                         Brief description of cause:

VII. REQUESTED IN    o CHECK IF TillS IS A CLASS ACTION                                                DEMANDS                                        CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                      JURy DEMAND:                ~Yes        ONo
VIII. RELATED CASE(S)
      IF ANY          (See instmctions):
                                                                   JUDGE                                                                        DOCKET NUMBER
DATE                                                                   SIGNATURE OF AITORNEY OF RECORD
02/05/2021                                                             IslNorman A. PattiS/sl
FOR OFFICE USE ONLY

     RECEIPT #                 AMOUNT                                     APPLYING IFP                                    JUDGE                                 MAG. JUDGE
                             Case 3:21-cv-00155-JCH Document 1 Filed 02/05/21 Page 2 of 10
JS 44 Reverse (Rev. 10/20)

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the infonnation contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This fonn, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the fonn as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U .S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract ofland involved.)
  (c)    Attorneys. Enter the finn name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)" .

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. Ifthere is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.c. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section m below; NOTE: federal question actions take precedence over diversity
         cases.)

m.       Residence (citizenship) of Principal Parties. This section ofthe JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descrintions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S. C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U .S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

vm.     Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
        numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
            Case 3:21-cv-00155-JCH Document 1 Filed 02/05/21 Page 3 of 10




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

RANDY WEINBERG,

        Plaintiff,                                          DKT No.:   OLI- ISS"


v.

STATE OF CONNECTICUT
DEPARTMENT OF REVENUE
SERVICES; MARK D. BOUGHTON,

       Defendants.                                          FEBRUARY 5, 2021

                                          COMPLAINT

            "However small the object of an injustice may be, the injustice itself may
                               be very great" - Immanuel Kant.

       1.        This is an action to derail a train of hypocritical injustice loaded from the

engine to the caboose with a burning desire to punish out of retribution. Despite all of its

platitudes about rehabilitation and mitigating recidivism, the Defendants railroaded a

former drug dealer back into a life of drug-dealing by depriving him of the means to pursue

an honest life with the basic necessities necessary to live. The Defendants now seek to

railroad the Plaintiff for the second time in the same fashion. Thus, the Plaintiff brings this

action to challenge the constitutionality of Conn. Gen. Stat. § 12-650 et. seq - facially and

as applied - under the Fifth, Eighth, and Fourteenth Amendment's to the United States

Constitution, and he seeks permanent injunctive relief to stop a systematic violation of his

rights and the destruction of his efforts to reform his life.

                                           PARTIES

       2.       The Plaintiff, Randy Weinberg, is an adult resident of the State of

Connecticut.


                                               1
           Case 3:21-cv-00155-JCH Document 1 Filed 02/05/21 Page 4 of 10




          3.    The Defendant, State of Connecticut Department of Revenue Services, is

the administrative agency responsible for enforcing the laws that Connecticut classifies

as tax laws and collecting all monies under those laws.

          4.    The Defendant, Mark D. Boughton, is the Commissioner of the Connecticut

Department of Revenue Services. He is sued in his official capacity only.

                                      JURISDICTION

          5.    Jurisdiction of this Court is invoked under 28 U.S.C. §§ 1331 and 42 U.S.C.

§ 1983. Venue is appropriate pursuant to 28 U.S.C. § 1391(b).

                                FACTUAL ALLEGATIONS

                      The Defendants' Persecution of Mr. Weinberg

          6.    In 1998, Mr. Weinberg was convicted for possessing drugs with the intent

to sell them. He served time in prison for this offense as well as for a 2001 violation of

probation.

          7.    While he was in prison in 2002, the Connecticut Department of Revenue

Services sent him a notice that it had assessed him taxes on drugs that it claims that he

had in his possession in 2001 pursuant to Conn. Gen. Stat. § 12-651. Upon information

and belief, the tax assessment exceeded $60,000.

          8.    Upon receiving the notices, Mr. Weinberg talked to fellow inmates who

were also incarcerated for drug dealing, and they all told him that they had never heard

of such a tax and that he was the only one that they had ever heard of being assessed

for it.

          9.    Mr. Weinberg then talked to the state who would only tell him that,

regardless of what he did, they would get the money one way or another.



                                              2
           Case 3:21-cv-00155-JCH Document 1 Filed 02/05/21 Page 5 of 10




         10.    When Mr. Weinberg was released from prison in 2004, he attempted to turn

his life around. He went to college, maintained a 4.0 GPA, got a job, realigned his

friendships to avoid the folks who had been a bad influence on him, and tried to start life

anew.

         11.    The state, however, lived up to its threat to Mr. Weinberg. It began

garnishing his wages before regular taxes were assessed on them, and it attached his

state tax returns. By the time the state got done taking all that it wanted out of Mr.

Weinberg's paycheck, he was left with less than $200 per week to live on.

         12.   With no other options after more than four years of living under this burden,

Mr. Weinberg turned back to dealing drugs again in an effort to meet his basic human

needs.

         13.   Mr. Weinberg was subsequently arrested and convicted in 2010 for dealing

drugs again. He was sentenced to a period of incarceration, and he was released in 2013.

         14.   Since then, he has tried once again to reform his life. He got a job, bought

a house, and became a productive and honest member of society.

         15.   The state, however, will not let him be. Its assessment has now ballooned

to $124,344.38 due to interest and penalties.

         16.   In 2019, the Defendants issued Mr. Weinberg a "Certification For Tax

Warrant." Upon information and belief, they subsequently used that document - and that

document alone - in the waning months of 2020 to forcibly take $1,000 dollars out of his

bank account.




                                             3
        Case 3:21-cv-00155-JCH Document 1 Filed 02/05/21 Page 6 of 10




       17.    On January 5, 2021, the Defendants sent him a notice that they have

attached a real estate tax lien on his house. They have also threatened to garnish his

wages to the point of leaving him unable to meet his basic human needs again.

  Conn. Gen. Stat. § 12-650 et. seq. Does Not Function As A Tax And Was Never
                                    Intended To.

       18.    Conn. Gen. Stat. § 12-651 purports to impose a tax on the possession of

drugs in the amount of $3.50 for each gram of marijuana, $200 dollars on each gram of

any other controlled substance, or $2,000 dollars on each fifty dosage units of any

controlled substance that cannot be measured by weight.

       19.    Conn. Gen. Stat. § 12-658 exempts people who are lawfully in possession

of marijuana or any controlled substance from the tax.

       20.     Upon information and belief, the Defendants have never supplied the public

with any information orforms to facilitate the payment of the purported tax and compliance

with the law. Instead, the Defendants have only created and supplied law enforcement

with forms necessary to refer people in possession of illicit drugs to them for summary

assessment and collection.

       21.    The legislative history of the statute is permeated with statements of

legislative intent to punish.

               A. "We have various drug and seizure laws which [provide that] if a drug

                  dealer is arrested in commitment of a crime, in possession of drugs and

                  the drugs are found in a house, a boat, a car, for example, the law

                  enforcement officials may seize that house, drug or boat and that

                  becomes property of the state. However, the law does not permit law

                  enforcement officials to reach beyond that to whatever resources those


                                            4
           Case 3:21-cv-00155-JCH Document 1 Filed 02/05/21 Page 7 of 10




                   individuals may have, such as cash resources, other businesses and so

                   on. This bill would allow law enforcement officials to reach beyond the

                   immediate seizure and to attack criminals' assets, bank accounts,

                   homes, property and so on." Statement of Representative John W

                   Thomas, 34 H.R. Proc., Pt. 21,1991 Sess., p. 7809.

                B. "Mou know, I think the concept is good because what you're doing is

                   you're double-whacking the offender. You're getting him with the jail term

                   and you're getting him with any fines that he may incur through civil or

                   legal offenses. You're then getting him with the tax that 'he would have

                   to pay' if he was selling this substance." Statement of Representative G.

                   Metsopoulos, 34 H.R. Proc., Pt. 21,1991 Sess., p. 7813.

       22.      Upon information and belief, the Defendants have also not taken any steps

to apply the law on a general basis. Despite the thousands of people who have been

convicted for possession with intent to sell since the passage of this statute, the

Defendants have only selectively applied the statute to a limited number of these people,

including Mr. Weinberg.

 COUNT ONE - VIOLATION OF THE DOUBLE JEOPARDY CLAUSE OF THE FIFTH
     AMENDMENT TO THE UNITED STATES CONSTITUTION AS TO ALL
                            DEFENDANTS.

       23.      Paragraphs 1 through 22 of this Complaint are hereby incorporated herein.

       24.      Conn. Gen. Stat. § 12-650 et. seq. imposes a fine or establishes a forfeiture

process.

       25.      All fines or forfeitures assessed under Conn. Gen. Stat. § 12-650 et. seq.

are punitive.



                                              5
        Case 3:21-cv-00155-JCH Document 1 Filed 02/05/21 Page 8 of 10



       26.    Conn. Gen. Stat. § 12-650 et. seq. is exclusively applicable to illegal activity.

       27.    The high rate of tax that Conn. Gen. Stat. § 12-650 et. seq. is unrivaled in

the world of taxes.

       28.    Conn. Gen. Stat. § 12-650 et. seq. violates the Double Jeopardy Clause of

the Fifth Amendment on its face.

       29.    The Defendants' application of Conn. Gen. Stat. § 12-650 et. seq. is

selective and rare.

       30.    The Defendants' application of Conn. Gen. Stat. § 12-650 et. seq. depends

wholly on referrals from law enforcement and criminal prosecutors who, upon information

and belief, rarely make those referrals and only do so when they seek to impose more

punishment on a specific criminal defendant than a criminal court will rather than from a

knowledge of the law.

       31.    The Defendants' application of Conn. Gen. Stat. § 12-650 et. seq. to Mr.

Weinberg only occurred after he was incarcerated for violating his parole in 2001 and

appeared to pose a recurring problem to prosecutors who sought to impose additional

punishment on him.

       32.    The Defendants' application of Conn. Gen. Stat. § 12-650 et. seq. to Mr.

Weinberg violates the Double Jeopardy Clause of the Fifth Amendment.

     COUNT TWO - VIOLATION OF THE DUE PROCESS CLAUSE OF THE
  FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION AS TO
                         ALL DEFENDANTS.

       33.    Paragraphs 1 through 32 of this Complaint are hereby incorporated herein.

       34.    Conn. Gen. Stat. § 12-650 et. seq. violates the Due Process Clause of the

Fourteenth Amendment on its face because it imposes a punishment without providing



                                              6
          Case 3:21-cv-00155-JCH Document 1 Filed 02/05/21 Page 9 of 10




the person being punished any opportunity to dispute the underlying facts or the

assessment and be heard on any matter relating to the assessment and punishment.

       35.    Conn. Gen. Stat. § 12-650 et. seq. violates the Due Process Clause of the

Fourteenth Amendment as applied to Mr. Weinberg because it imposed a punishment on

him without providing him any opportunity to dispute the underlying facts or the

assessment and be heard on any matter relating to the assessment and punishment.

       36.    Upon information and belief, the Defendants also violated the Due Process

Clause of the Fourteenth Amendment by using a document purporting to be a

"Certification For Tax Warrant" to take $1 ,000 out of Mr. Weinberg's bank account without

obtaining a formal warrant to seize his assets.

   COUNT THREE - VIOLATION OF THE EIGHTH AMENDMENT TO THE UNITED
            STATES CONSTITUTION AS TO ALL DEFENDANTS.

       37.    Paragraphs 1 through 36 of this Complaint are hereby incorporated herein.

       38.    Conn. Gen. Stat. § 12-650 et. seq. imposes fines or operates as a forfeiture

scheme.

       39.    Conn. Gen. Stat. § 12-650 et. seq. violates the Eighth Amendment to the

United States Constitution on its face because it imposes fines and forfeitures that are

grossly disproportional to the offenses that it seeks to punish.

       40.    Conn. Gen. Stat. § 12-650 et. seq. violates the Eighth Amendment to the

United States Constitution as applied to Mr. Weinberg because it imposed a fine or a

forfeiture on him that is grossly disproportional to the offenses that he committed.

                                         DAMAGES

       41.    As to all counts, the Plaintiff seeks:




                                              7
Case 3:21-cv-00155-JCH Document 1 Filed 02/05/21 Page 10 of 10



     A. A   declaratory judgment that      Conn.   Gen.    Stat.    §   12-651   is

        unconstitutional on its face;

     B. A   declaratory judgment that      Conn.   Gen.    Stat.    §   12-651   is

        unconstitutional as applied;

     C. A permanent injunction enjoining the Defendants from trying to collect

        any sum assessed against the Plaintiff in any fashion under Conn. Gen.

        Stat. § 12-651;

     D. Disgorgement of all monies that the Defendants have collected from the

        Plaintiff by any means under the authority of Conn. Gen. Stat § 12-651.

     E. Reasonable attorney's fees pursuant to 42 U.S.C. § 1988; and

     F. Such other relief as this Court deems fair and equitable.



                                        THE PLAINTIFF

                                        By: lsI NORMAN A. PATTIS lsI
                                                NORMAN A. PATTIS
                                                PATTIS & SMITH, LLC
                                                383 Orange Street
                                                New Haven, CT 06511
                                                TEL: 203.393.3017
                                                FAX: 203.393.9745
                                                npattis@pattisandsmith.com
                                                ct13120




                                    8
